Case 6:20-cv-00473-ADA Document 42-18 Filed 11/04/20 Page 1 of 17




         EXHIBIT 16
11/3/2020             Case 6:20-cv-00473-ADA Document 42-18
                                                         Flights Filed 11/04/20 Page 2 of 17




              One way           1 passenger              Economy


                  San Francisco SFO                           Austin AUS                               Tue, Dec 15



                              Bags            Stops             Airlines            Price           Times            Connecting airports           More




                  Track prices                                                           Date grid               Price graph               Nearby airports




                           Travel update
                           Coronavirus (COVID-19) may impact travel. See travel advice




                           Prices are currently typical for your trip.                                                                Details




              All ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                    Sort by:
              Prices are not available for: Southwest.



                           8:55 AM – 2:16 PM                               3h 21m               Nonstop                                    $89
                           United                                          SFO–AUS



                           9:00 AM – 2:30 PM                               3h 30m               Nonstop                                    $89
                           Ala… · Operated by Skywest Airlines as A… SFO–AUS



                           4:00 PM – 11:05 PM                              5h 5m              1 stop                       Price unavailable
                           Southwest                                       SFO–AUS            1h 0m PHX



                           2:00 PM – 9:15 PM                               5h 15m               1 stop                                     $93
                           Delta                                           SFO–AUS              1h 6m SLC



                           9:05 AM – 4:25 PM                               5h 20m               1 stop                                 $206
                           A… · Operated by Skywest Airlines as Ala… SFO–AUS                    57m SAN



                           4:12 PM – 11:35 PM                              5h 23m               1 stop                                     $93
                           American                                        SFO–AUS              55m PHX



                           6:50 AM – 2:23 PM                               5h 33m               1 stop                                     $133
                           De… · Operated by Skywest DBA Delta Co… SFO–AUS                      1h 14m LAX



                           5:30 AM – 1:05 PM                               5h 35m               1 stop                                     $93
                           United                                          SFO–AUS              1h 7m DEN



                           8:00 AM – 3:35 PM                               5h 35m             1 stop                       Price unavailable
                           Southwest                                       SFO–AUS            1h 0m DEN



                           10:03 AM – 5:41 PM                              5h 38m               1 stop                                     $128
                           American                                        SFO–AUS              58m DFW

https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                                     1/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        Flights Filed 11/04/20 Page 3 of 17



                          6:35 AM – 2:15 PM                        5h 40m         1 stop                    $93
                          American                                 SFO–AUS        1h 6m PHX



                          1:15 PM – 8:57 PM                        5h 42m         1 stop                   $128
                          United                                   SFO–AUS        1h 13m IAH



                          6:00 AM – 1:43 PM                        5h 43m         1 stop                    $93
                          American                                 SFO–AUS        1h 0m DFW



                          12:35 PM – 8:25 PM                       5h 50m        1 stop        Price unavailable
                          Southwest                                SFO–AUS       1h 15m DEN



                          8:25 AM – 4:25 PM                        6h 0m          1 stop                  $406
                          United, A… · Operated by Horizon Air as A… SFO–AUS      1h 40m SAN



                          1:05 PM – 9:15 PM                        6h 10m         1 stop                    $93
                          United                                   SFO–AUS        1h 37m DEN



                          7:20 AM – 3:35 PM                        6h 15m         1 stop                    $93
                          United                                   SFO–AUS        1h 43m IAH



                          9:00 AM – 5:41 PM                        6h 41m         1 stop                    $93
                          American                                 SFO–AUS        2h 4m DFW



                          6:03 AM – 2:48 PM                        6h 45m         1 stop                    $93
                          Delta                                    SFO–AUS        2h 27m SLC



                          11:35 AM – 8:34 PM                       6h 59m         1 stop                    $93
                          Delta                                    SFO–AUS        51m MSP



                          11:55 AM – 8:54 PM                       6h 59m         1 stop                   $148
                          American                                 SFO–AUS        2h 21m DFW



                          8:00 AM – 5:40 PM                        7h 40m        1 stop        Price unavailable
                          Southwest                                SFO–AUS       3h 5m DEN



                          8:00 AM – 5:41 PM                        7h 41m         1 stop                   $128
                          American                                 SFO–AUS        3h 7m DFW



                          10:55 AM – 8:57 PM                       8h 2m          1 stop                   $128
                          United                                   SFO–AUS        3h 24m IAH



                          5:30 AM – 3:35 PM                        8h 5m          2 stops                  $341
                          United                                   SFO–AUS        DEN, IAH



                          10:51 AM – 9:15 PM                       8h 24m         1 stop                    $93
                          United                                   SFO–AUS        3h 51m DEN



                          6:00 AM – 4:43 PM                        8h 43m         1 stop                    $93
                          Delta                                    SFO–AUS        2h 6m ATL



                          10:32 AM – 9:15 PM                       8h 43m         1 stop                    $99
                          Delta                                    SFO–AUS        4h 33m SLC



                          10:03 AM – 8:54 PM                       8h 51m         1 stop                   $192
https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                           2/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        Flights Filed 11/04/20 Page 4 of 17
                          American                                SFO–AUS         4h 13m DFW



                          12:16 AM – 11:12 AM                     8h 56m          1 stop                   $187
                          Uni… · Operated by Mesa Airlines DBA Un… SFO–AUS        4h 22m IAH



                          6:35 AM – 5:41 PM                       9h 6m           2 stops                  $128
                          American                                SFO–AUS         PHX, DFW



                          6:35 AM – 5:41 PM                       9h 6m           2 stops                  $128
                          American                                SFO–AUS         PHX, DFW



                          12:25 PM – 11:35 PM                     9h 10m          2 stops                  $186
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, PHX



                          12:25 PM – 11:35 PM                     9h 10m          2 stops                  $186
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, PHX



                          6:30 AM – 5:41 PM                       9h 11m          2 stops                  $128
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          6:30 AM – 5:41 PM                       9h 11m          2 stops                  $248
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          6:00 AM – 5:41 PM                       9h 41m          1 stop                   $157
                          American                                SFO–AUS         5h 0m DFW



                          9:00 AM – 8:54 PM                       9h 54m          1 stop                   $293
                          American                                SFO–AUS         5h 19m DFW



                          11:35 PM – 11:50 AM+1                   10h 15m         1 stop                   $258
                          Uni… · Operated by Republic Airways DBA… SFO–AUS        44m EWR



                          10:50 AM – 11:05 PM                     10h 15m        1 stop        Price unavailable
                          Southwest                               SFO–AUS        6h 10m PHX



                          8:50 AM – 9:15 PM                       10h 25m         1 stop                   $147
                          United                                  SFO–AUS         5h 53m DEN



                          8:00 AM – 8:25 PM                       10h 25m        1 stop        Price unavailable
                          Southwest                               SFO–AUS        5h 50m DEN



                          11:45 PM – 12:17 PM+1                   10h 32m         1 stop                   $286
                          Uni… · Operated by Republic Airways DBA… SFO–AUS        3h 28m ORD



                          8:00 AM – 8:34 PM                       10h 34m         1 stop                   $133
                          Delta                                   SFO–AUS         3h 55m ATL



                          12:16 AM – 1:05 PM                      10h 49m         2 stops                 $554
                          United                                  SFO–AUS         IAH, DEN



                          8:00 AM – 8:54 PM                       10h 54m         1 stop                   $293
                          American                                SFO–AUS         6h 22m DFW



                          7:20 AM – 8:57 PM                       11h 37m         1 stop                   $232
                          United                                  SFO–AUS         7h 3m IAH




https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                           3/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        Flights Filed 11/04/20 Page 5 of 17

                          8:20 AM – 10:40 PM                             12h 20m   2 stops        Price unavailable
                          Southwest                                      SFO–AUS   SAN, MDW


                          7:00 AM – 9:26 PM                              12h 26m    1 stop                    $177
                          United                                         SFO–AUS    5h 27m ORD



                          6:00 AM – 8:34 PM                              12h 34m    1 stop                     $99
                          Delta                                          SFO–AUS    5h 56m ATL



                          6:00 AM – 8:54 PM                              12h 54m    1 stop                    $293
                          American                                       SFO–AUS    8h 15m DFW



                          12:16 AM – 3:35 PM                             13h 19m    1 stop                    $187
                          United                                         SFO–AUS    8h 45m IAH



                          5:30 AM – 9:15 PM                              13h 45m    1 stop                    $147
                          United                                         SFO–AUS    9h 17m DEN



                          6:47 PM – 11:12 AM+1                           14h 25m    2 stops                   $147
                          United                                         SFO–AUS    DEN, IAH



                          5:08 PM – 9:35 AM+1                            14h 27m    2 stops                  $820
                          Amer… · Operated by Skywest Airlines as … SFO–AUS         LAX, DFW



                          6:05 AM – 10:40 PM                             14h 35m   1 stop         Price unavailable
                          Southwest                                      SFO–AUS   7h 40m MDW



                          6:35 PM – 11:12 AM+1                           14h 37m    1 stop                    $187
                          United                                         SFO–AUS    10h 6m IAH



                          8:10 PM – 1:05 PM+1                            14h 55m    2 stops                   $182
                          United                                         SFO–AUS    SEA, DEN



                          8:15 PM – 1:10 PM+1                            14h 55m    2 stops                   $287
                          Ala…     · Operated by Horizon Air as Alask…   SFO–AUS    PDX, SEA



                          8:15 PM – 1:10 PM+1                            14h 55m    2 stops                   $293
                          A… · Operated by Horizon Air as AlaskaH… SFO–AUS          PDX, SEA



                          8:10 PM – 1:10 PM+1                            15h 0m     1 stop                   $502
                          United, Alaska                                 SFO–AUS    8h 53m SEA



                          7:55 PM – 1:10 PM+1                            15h 15m    1 stop                    $257
                          Alaska                                         SFO–AUS    9h 10m SEA



                          7:00 PM – 1:05 PM+1                            16h 5m     2 stops                   $152
                          United                                         SFO–AUS    LAX, DEN



                          6:47 PM – 1:05 PM+1                            16h 18m    1 stop                    $147
                          United                                         SFO–AUS    11h 50m DEN



                          8:30 PM – 2:55 PM+1                            16h 25m    1 stop                    $382
                          Alas…    · Operated by Skywest Airlines as … SFO–AUS      12h 4m LAX



                          4:45 PM – 11:12 AM+1                           16h 27m    2 stops                   $147
                          United                                         SFO–AUS    DEN, IAH



https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                              4/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        Flights Filed 11/04/20 Page 6 of 17

                          8:10 PM – 3:35 PM+1                            17h 25m   2 stops       $281
                          United                                         SFO–AUS   SEA, IAH



                          5:40 PM – 1:10 PM+1                            17h 30m   1 stop        $257
                          Ala… · Operated by Skywest Airlines as A… SFO–AUS        11h 20m SEA



                          7:00 PM – 2:55 PM+1                            17h 55m   1 stop        $152
                          Unit… · Operated by Skywest DBA United … SFO–AUS         13h 30m LAX



                          8:15 PM – 4:25 PM+1                            18h 10m   1 stop        $212
                          A… · Operated by Skywest Airlines as Ala… SFO–AUS        13h 49m SAN



                          8:15 PM – 4:25 PM+1                            18h 10m   2 stops       $315
                          …   · Operated by Horizon Air as AlaskaH…      SFO–AUS   PDX, SAN



                          4:45 PM – 1:05 PM+1                            18h 20m   1 stop        $147
                          United                                         SFO–AUS   13h 50m DEN



                          7:55 PM – 4:25 PM+1                            18h 30m   2 stops       $321
                          Ala…     · Operated by Horizon Air as Alask…   SFO–AUS   SEA, SAN



                          5:08 PM – 1:43 PM+1                            18h 35m   2 stops       $204
                          Amer… · Operated by Skywest Airlines as … SFO–AUS        LAX, DFW



                          12:16 AM – 8:57 PM                             18h 41m   1 stop        $232
                          United                                         SFO–AUS   14h 5m IAH



                          6:47 PM – 3:35 PM+1                            18h 48m   2 stops       $147
                          United                                         SFO–AUS   DEN, IAH



                          12:16 AM – 9:15 PM                             18h 59m   2 stops       $250
                          United                                         SFO–AUS   IAH, DEN



                          12:16 AM – 9:15 PM                             18h 59m   2 stops       $250
                          United                                         SFO–AUS   IAH, DEN



                          12:16 AM – 9:15 PM                             18h 59m   2 stops       $455
                          United                                         SFO–AUS   IAH, DEN



                          12:16 AM – 9:15 PM                             18h 59m   2 stops       $455
                          United                                         SFO–AUS   IAH, DEN



                          12:16 AM – 9:15 PM                             18h 59m   2 stops       $465
                          United                                         SFO–AUS   IAH, DEN



                          6:35 PM – 3:35 PM+1                            19h 0m    1 stop        $187
                          United                                         SFO–AUS   14h 29m IAH



                          12:25 PM – 9:35 AM+1                           19h 10m   2 stops       $137
                          Amer… · Operated by Skywest Airlines as … SFO–AUS        LAX, DFW



                          12:25 PM – 9:35 AM+1                           19h 10m   2 stops       $140
                          Amer… · Operated by Skywest Airlines as … SFO–AUS        LAX, DFW



                          11:28 PM – 8:41 PM+1                           19h 13m   1 stop        $329
                          American                                       SFO–AUS   10h 45m MIA


https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                5/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        Flights Filed 11/04/20 Page 7 of 17


                          11:00 PM – 8:20 PM+1                     19h 20m        1 stop        $362
                          Uni… · Operated by Mesa Airlines DBA Un… SFO–AUS        10h 50m IAD



                          11:55 AM – 9:35 AM+1                     19h 40m        1 stop        $137
                          American                                 SFO–AUS        15h 6m DFW



                          11:45 PM – 9:26 PM+1                     19h 41m        1 stop        $352
                          United                                   SFO–AUS        12h 43m ORD



                          6:40 PM – 4:25 PM+1                      19h 45m        1 stop        $412
                          United, A… · Operated by Horizon Air as A… SFO–AUS      15h 21m SAN



                          1:15 PM – 11:12 AM+1                     19h 57m        1 stop        $187
                          United                                   SFO–AUS        15h 30m IAH



                          4:12 PM – 2:15 PM+1                      20h 3m         1 stop        $162
                          American                                 SFO–AUS        15h 38m PHX



                          1:05 PM – 11:12 AM+1                     20h 7m         2 stops       $147
                          United                                   SFO–AUS        DEN, IAH



                          5:40 PM – 4:25 PM+1                      20h 45m        2 stops       $254
                          A… · Operated by Skywest Airlines as Ala… SFO–AUS       SEA, SAN



                          2:25 PM – 1:10 PM+1                      20h 45m        1 stop        $257
                          Alaska                                   SFO–AUS        14h 38m SEA



                          1:00 PM – 11:50 AM+1                     20h 50m        1 stop        $124
                          Uni… · Operated by Republic Airways DBA… SFO–AUS        10h 51m EWR



                          4:45 PM – 3:35 PM+1                      20h 50m        2 stops       $147
                          United                                   SFO–AUS        DEN, IAH



                          5:15 PM – 4:25 PM+1                      21h 10m        1 stop        $212
                          A… · Operated by Skywest Airlines as Ala… SFO–AUS       16h 49m SAN



                          12:25 PM – 11:36 AM+1                    21h 11m        2 stops       $137
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          12:25 PM – 11:36 AM+1                    21h 11m        2 stops       $140
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          1:00 PM – 12:17 PM+1                     21h 17m        1 stop        $177
                          Uni… · Operated by Republic Airways DBA… SFO–AUS        14h 3m ORD



                          10:03 AM – 9:35 AM+1                     21h 32m        1 stop        $137
                          American                                 SFO–AUS        16h 58m DFW



                          11:55 AM – 11:36 AM+1                    21h 41m        1 stop        $137
                          American                                 SFO–AUS        17h 6m DFW



                          1:05 PM – 1:05 PM+1                      22h 0m         1 stop        $147
                          United                                   SFO–AUS        17h 27m DEN



                          11:28 PM – 11:29 PM+1                    22h 1m         1 stop        $389

https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o               6/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        Flights Filed 11/04/20 Page 8 of 17
                          Amer… · Operated by Republic Airways as… SFO–AUS        13h 35m MIA


                          5:08 PM – 5:41 PM+1                     22h 33m         2 stops       $216
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          9:00 AM – 9:35 AM+1                     22h 35m         1 stop        $137
                          American                                SFO–AUS         18h 4m DFW



                          8:10 PM – 8:57 PM+1                     22h 47m         2 stops       $238
                          United                                  SFO–AUS         SEA, IAH



                          11:00 AM – 11:50 AM+1                   22h 50m         1 stop        $124
                          Uni… · Operated by Republic Airways DBA… SFO–AUS        12h 51m EWR



                          8:10 PM – 9:15 PM+1                     23h 5m          2 stops       $170
                          United                                  SFO–AUS         SEA, DEN



                          12:25 PM – 1:43 PM+1                    23h 18m         2 stops       $137
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          12:25 PM – 1:43 PM+1                    23h 18m         2 stops       $140
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          12:25 PM – 1:43 PM+1                    23h 18m         2 stops       $140
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          4:12 PM – 5:41 PM+1                     23h 29m         2 stops       $162
                          American                                SFO–AUS         PHX, DFW



                          4:12 PM – 5:41 PM+1                     23h 29m         2 stops       $162
                          American                                SFO–AUS         PHX, DFW



                          4:12 PM – 5:41 PM+1                     23h 29m         2 stops       $182
                          American                                SFO–AUS         PHX, DFW



                          4:12 PM – 5:41 PM+1                     23h 29m         2 stops       $240
                          American                                SFO–AUS         PHX, DFW



                          4:12 PM – 5:41 PM+1                     23h 29m         2 stops       $240
                          American                                SFO–AUS         PHX, DFW



                          10:03 AM – 11:36 AM+1                   23h 33m         1 stop        $137
                          American                                SFO–AUS         18h 58m DFW



                          8:00 AM – 9:35 AM+1                     23h 35m         1 stop        $137
                          American                                SFO–AUS         19h 7m DFW



                          11:55 AM – 1:43 PM+1                    23h 48m         1 stop        $137
                          American                                SFO–AUS         19h 6m DFW



                          7:00 PM – 8:57 PM+1                     23h 57m         2 stops       $152
                          United                                  SFO–AUS         LAX, IAH



                          6:55 PM – 8:57 PM+1                     24h 2m          2 stops       $162
                          Unit… · Operated by Skywest DBA United … SFO–AUS        PHX, IAH




https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o               7/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        Flights Filed 11/04/20 Page 9 of 17

                          10:51 AM – 1:05 PM+1                    24h 14m         1 stop        $147
                          United                                  SFO–AUS         19h 41m DEN

                          7:00 PM – 9:15 PM+1                     24h 15m         2 stops       $152
                          United                                  SFO–AUS         LAX, DEN



                          6:55 PM – 9:15 PM+1                     24h 20m         2 stops       $170
                          United                                  SFO–AUS         SEA, DEN



                          6:35 PM – 8:57 PM+1                     24h 22m         1 stop        $187
                          United                                  SFO–AUS         19h 49m IAH



                          6:47 PM – 9:15 PM+1                     24h 28m         1 stop        $147
                          United                                  SFO–AUS         20h 0m DEN



                          10:35 AM – 1:05 PM+1                    24h 30m         2 stops       $147
                          United                                  SFO–AUS         LAX, DEN



                          10:35 AM – 1:05 PM+1                    24h 30m         2 stops       $147
                          United                                  SFO–AUS         LAX, DEN



                          6:40 PM – 9:15 PM+1                     24h 35m         2 stops       $162
                          United                                  SFO–AUS         SAN, DEN



                          9:00 AM – 11:36 AM+1                    24h 36m         1 stop        $137
                          American                                SFO–AUS         20h 4m DFW



                          6:30 PM – 9:15 PM+1                     24h 45m         2 stops       $160
                          United                                  SFO–AUS         LAS, DEN



                          9:00 AM – 11:50 AM+1                    24h 50m         1 stop        $124
                          Uni… · Operated by Republic Airways DBA… SFO–AUS        15h 8m EWR



                          6:35 AM – 9:35 AM+1                     25h 0m          2 stops       $137
                          American                                SFO–AUS         PHX, DFW



                          6:35 AM – 9:35 AM+1                     25h 0m          2 stops       $137
                          American                                SFO–AUS         PHX, DFW



                          6:30 AM – 9:35 AM+1                     25h 5m          2 stops       $137
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          6:30 AM – 9:35 AM+1                     25h 5m          2 stops       $140
                          Amer… · Operated by Skywest Airlines as … SFO–AUS       LAX, DFW



                          6:00 AM – 9:35 AM+1                     25h 35m         1 stop        $137
                          American                                SFO–AUS         21h 0m DFW



                          8:00 AM – 11:36 AM+1                    25h 36m         1 stop        $137
                          American                                SFO–AUS         21h 7m DFW



                          10:03 AM – 1:43 PM+1                    25h 40m         1 stop        $137
                          American                                SFO–AUS         20h 58m DFW



                          12:45 PM – 4:25 PM+1                    25h 40m         1 stop        $212
                          A… · Operated by Skywest Airlines as Ala… SFO–AUS       21h 17m SAN




https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o               8/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        FlightsFiled 11/04/20 Page 10 of 17

                           7:55 PM – 11:58 PM+1                    26h 3m            1 stop                     $257
                           Alaska                                  SFO–AUS           19h 55m SEA


                           8:50 AM – 1:05 PM+1                     26h 15m           1 stop                     $147
                           United                                  SFO–AUS           21h 43m DEN



                           4:45 PM – 9:15 PM+1                     26h 30m           1 stop                     $147
                           United                                  SFO–AUS           22h 0m DEN



                           9:00 AM – 1:43 PM+1                     26h 43m           1 stop                     $137
                           American                                SFO–AUS           22h 4m DFW



                           7:00 AM – 11:50 AM+1                    26h 50m           1 stop                     $124
                           Uni… · Operated by Republic Airways DBA… SFO–AUS          16h 57m EWR



                           6:00 AM – 11:36 AM+1                    27h 36m           1 stop                     $137
                           American                                SFO–AUS           23h 0m DFW



                           8:00 AM – 1:43 PM+1                     27h 43m           1 stop                     $137
                           American                                SFO–AUS           23h 7m DFW



                           11:55 AM – 5:41 PM+1                    27h 46m           1 stop                     $172
                           American                                SFO–AUS           23h 6m DFW



                           5:40 PM – 11:58 PM+1                    28h 18m           1 stop                     $257
                           Ala… · Operated by Skywest Airlines as A… SFO–AUS         22h 5m SEA



                           1:15 PM – 8:57 PM+1                     29h 42m           1 stop                     $187
                           United                                  SFO–AUS           25h 13m IAH



                           1:00 PM – 9:26 PM+1                     30h 26m           1 stop                     $177
                           United                                  SFO–AUS           23h 18m ORD



                           12:16 AM – 11:12 AM+1                   32h 56m           1 stop                     $187
                           United                                  SFO–AUS           28h 22m IAH


                           Hide 143 flights




              Hotels in Austin
              Nightly prices for 1 guest Dec 15–Dec 17                                                        Search for hotels

                                    JW Marriott                                Omni Austin
                                                                                                              Fairmont Austin
                                    Austin                                     Hotel Downtown
                                                                                                              4.5           (3088)
                        $131        4.6            (5504)             $95      4.3            (3204)   $135




              Explore more destinations from San Francisco




https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                             9/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        FlightsFiled 11/04/20 Page 11 of 17




                     Flights          Language · English             Country · United States            Currency · USD



            Find the cheapest and best flight for you.

            About Google       Privacy & Terms     Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=SFO.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                 10/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        FlightsFiled 11/04/20 Page 12 of 17




              One way           1 passenger             Economy


                  San Francisco SFO                           Waco ACT                                 Tue, Dec 15



                              Bags            Stops             Airlines            Price           Times            Connecting airports           More




                  Track prices                                                           Date grid               Price graph               Nearby airports




                           Travel update
                           Coronavirus (COVID-19) may impact travel. See travel advice




                           Prices are currently low — $81 cheaper than usual for your dates.                                          Details




              All ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                    Sort by:



                           10:03 AM – 6:02 PM                              5h 59m               1 stop                                     $133
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT                     1h 33m DFW



                           9:00 AM – 6:02 PM                               7h 2m                1 stop                                     $133
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT                     2h 39m DFW



                           8:00 AM – 6:02 PM                               8h 2m                1 stop                                     $133
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT                     3h 42m DFW



                           6:35 AM – 6:02 PM                               9h 27m               2 stops                                    $133
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT                     PHX, DFW



                           6:35 AM – 6:02 PM                               9h 27m               2 stops                                    $133
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT                     PHX, DFW



                           6:35 AM – 6:02 PM                               9h 27m               3 stops                                    $261
                           A… · Operated by Skywest Airlines as Am… SFO–ACT                     PHX, ABQ, DFW



                           6:35 AM – 6:02 PM                               9h 27m               3 stops                                $269
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT                     PHX, SAT, DFW



                           6:35 AM – 6:02 PM                               9h 27m               3 stops                                $297
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT                     PHX, DEN, DFW



                           6:35 AM – 6:02 PM                               9h 27m               3 stops                                    $313
                           A… · Operated by Skywest Airlines as Am… SFO–ACT                     PHX, OKC, DFW



                           6:30 AM – 6:02 PM                               9h 32m               2 stops                                    $133
                           A…     · Operated by Skywest Airlines as A…     SFO–ACT              LAX, DFW



https://www.google.com/flights?hl=en#flt=SFO.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                                     1/6
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        FlightsFiled 11/04/20 Page 13 of 17

                          6:30 AM – 6:02 PM                           9h 32m       2 stops         $256
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          6:30 AM – 6:02 PM                           9h 32m       3 stops         $332
                          A… · Operated by Skywest Airlines as Am… SFO–ACT         LAX, DEN, DFW



                          6:00 AM – 6:02 PM                           10h 2m       1 stop          $139
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         5h 35m DFW



                          5:08 PM – 11:21 AM+1                        16h 13m      2 stops         $234
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          11:28 PM – 6:02 PM+1                        16h 34m      2 stops         $342
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         MIA, DFW



                          11:28 PM – 6:02 PM+1                        16h 34m      2 stops         $407
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         MIA, DFW



                          11:28 PM – 6:02 PM+1                        16h 34m      2 stops         $413
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         MIA, DFW



                          4:12 PM – 11:21 AM+1                        17h 9m       2 stops         $139
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, DFW



                          4:12 PM – 11:21 AM+1                        17h 9m       3 stops         $160
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, SAT, DFW



                          4:12 PM – 11:21 AM+1                        17h 9m       3 stops         $186
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, SAT, DFW



                          4:12 PM – 11:21 AM+1                        17h 9m       3 stops         $192
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, LAX, DFW



                          12:25 PM – 11:21 AM+1                       20h 56m      2 stops         $139
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          12:25 PM – 11:21 AM+1                       20h 56m      2 stops         $144
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          12:25 PM – 11:21 AM+1                       20h 56m      2 stops         $144
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          12:25 PM – 11:21 AM+1                       20h 56m      3 stops         $192
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, PHX, DFW



                          12:25 PM – 11:21 AM+1                       20h 56m      3 stops         $192
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, PHX, DFW



                          11:55 AM – 11:21 AM+1                       21h 26m      1 stop          $139
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         17h 6m DFW



                          10:58 AM – 11:21 AM+1                       22h 23m      2 stops         $303
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHL, DFW



                          10:58 AM – 11:21 AM+1                       22h 23m      2 stops         $303
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHL, DFW

https://www.google.com/flights?hl=en#flt=SFO.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                  2/6
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        FlightsFiled 11/04/20 Page 14 of 17


                          5:08 PM – 6:02 PM+1                         22h 54m      2 stops         $229
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          5:08 PM – 6:02 PM+1                         22h 54m      2 stops         $229
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          5:08 PM – 6:02 PM+1                         22h 54m      2 stops         $234
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          5:08 PM – 6:02 PM+1                         22h 54m      2 stops         $234
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          5:08 PM – 6:02 PM+1                         22h 54m      2 stops         $357
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          10:03 AM – 11:21 AM+1                       23h 18m      1 stop          $229
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         18h 58m DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      2 stops         $139
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      2 stops         $139
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      2 stops         $144
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      2 stops         $144
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      2 stops         $144
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      3 stops         $160
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, SAT, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      3 stops         $165
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, SAT, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      3 stops         $177
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, LAX, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      3 stops         $177
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, LAX, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      3 stops         $182
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, LAX, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      3 stops         $182
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, LAX, DFW



                          4:12 PM – 6:02 PM+1                         23h 50m      3 stops         $182
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, LAX, DFW



                          9:00 AM – 11:21 AM+1                        24h 21m      1 stop          $229

https://www.google.com/flights?hl=en#flt=SFO.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                  3/6
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        FlightsFiled 11/04/20 Page 15 of 17
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         20h 4m DFW


                          8:00 AM – 11:21 AM+1                        25h 21m      1 stop          $229
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         21h 7m DFW



                          6:35 AM – 11:21 AM+1                        26h 46m      2 stops         $144
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, DFW



                          6:35 AM – 11:21 AM+1                        26h 46m      2 stops         $144
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, DFW



                          6:35 AM – 11:21 AM+1                        26h 46m      3 stops         $160
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, SAT, DFW



                          6:35 AM – 11:21 AM+1                        26h 46m      3 stops         $182
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, LAX, DFW



                          6:35 AM – 11:21 AM+1                        26h 46m      3 stops         $182
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, LAX, DFW



                          6:35 AM – 11:21 AM+1                        26h 46m      3 stops         $182
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         PHX, LAX, DFW



                          6:30 AM – 11:21 AM+1                        26h 51m      2 stops         $144
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          6:30 AM – 11:21 AM+1                        26h 51m      2 stops         $180
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          6:30 AM – 11:21 AM+1                        26h 51m      2 stops         $180
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          6:30 AM – 11:21 AM+1                        26h 51m      2 stops         $180
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          6:30 AM – 11:21 AM+1                        26h 51m      3 stops         $182
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, PHX, DFW



                          6:30 AM – 11:21 AM+1                        26h 51m      3 stops         $182
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, PHX, DFW



                          6:30 AM – 11:21 AM+1                        26h 51m      3 stops         $266
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, PHX, DFW



                          6:00 AM – 11:21 AM+1                        27h 21m      1 stop          $229
                          Ameri… · Operated by Envoy Air as Ameri… SFO–ACT         23h 0m DFW



                          12:25 PM – 6:02 PM+1                        27h 37m      2 stops         $144
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          12:25 PM – 6:02 PM+1                        27h 37m      2 stops         $144
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW



                          12:25 PM – 6:02 PM+1                        27h 37m      2 stops         $177
                          A…   · Operated by Skywest Airlines as A…   SFO–ACT      LAX, DFW




https://www.google.com/flights?hl=en#flt=SFO.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                  4/6
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        FlightsFiled 11/04/20 Page 16 of 17

                           12:25 PM – 6:02 PM+1                         27h 37m         2 stops                  $177
                           A…    · Operated by Skywest Airlines as A…   SFO–ACT         LAX, DFW

                           12:25 PM – 6:02 PM+1                         27h 37m         3 stops                  $177
                           A…    · Operated by Skywest Airlines as A…   SFO–ACT         LAX, PHX, DFW



                           12:25 PM – 6:02 PM+1                         27h 37m         3 stops                  $177
                           A…    · Operated by Skywest Airlines as A…   SFO–ACT         LAX, PHX, DFW



                           12:25 PM – 6:02 PM+1                         27h 37m         3 stops                  $182
                           A…    · Operated by Skywest Airlines as A…   SFO–ACT         LAX, PHX, DFW



                           12:25 PM – 6:02 PM+1                         27h 37m         2 stops                 $200
                           A…    · Operated by Skywest Airlines as A…   SFO–ACT         LAX, DFW



                           11:55 AM – 6:02 PM+1                         28h 7m          1 stop                   $229
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT             23h 41m DFW



                           10:58 AM – 6:02 PM+1                         29h 4m          2 stops                 $303
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT             PHL, DFW



                           10:58 AM – 6:02 PM+1                         29h 4m          2 stops                 $303
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT             PHL, DFW



                           8:43 AM – 6:02 PM+1                          31h 19m         2 stops                  $292
                           Ameri… · Operated by Envoy Air as Ameri… SFO–ACT             CLT, DFW



                           6:30 AM – 6:02 PM+1                          33h 32m         2 stops                  $241
                           A…    · Operated by Skywest Airlines as A…   SFO–ACT         LAX, DFW



                           6:30 AM – 6:02 PM+1                          33h 32m         2 stops                 $246
                           A…    · Operated by Skywest Airlines as A…   SFO–ACT         LAX, DFW



                           6:30 AM – 6:02 PM+1                          33h 32m         2 stops                 $246
                           A…    · Operated by Skywest Airlines as A…   SFO–ACT         LAX, DFW


                           Hide 71 flights




              Hotels in Waco
              Nightly prices for 1 guest Dec 15–Dec 17                                                         Search for hotels

                                                                                  Hotel Indigo                 Holiday Inn
                                   Hilton Waco
                                                                                  Waco - Baylor                Express & Suite…
                                   4.4             (912)
                         $95                                              $98     4.5            (773)   $89   4.4           (535)




              Explore more destinations from San Francisco




https://www.google.com/flights?hl=en#flt=SFO.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                             5/6
11/3/2020            Case 6:20-cv-00473-ADA Document 42-18
                                                        FlightsFiled 11/04/20 Page 17 of 17




                     Flights          Language · English             Country · United States            Currency · USD



            Find the cheapest and best flight for you.

            About Google       Privacy & Terms     Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=SFO.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                 6/6
